Case 1:20-cv-00051-SPW-TJC Document 27 Filed 12/04/20 Page 1 of 2

FILED

DEC 4 2020
IN THE UNITED STATES DISTRICT COURT Clerk. Us OS oma
FOR THE DISTRICT OF MONTANA Billings

BILLINGS DIVISION

 

Michael Doran, et al,

1:20-CV-00051-SPW-TJC
Plaintiffs,

Vv.
ORDER
Porch.com Inc., a Delaware corporation;
GoSmith Inc. a Delaware corporation;
Matthew Ehrlichman, CEO and co-
founder of Porch.com Inc. and CEO

of GoSmith, Inc., in his individual
capacity; Brenton Marrelli, CEO and
co-founder of GoSmith Inc., in his
individual capacity;

and Darwin Widjaja, CTO and co-
founder of GoSmith Inc. and VP of
Porch.com Inc., in his individual

capacity,

Defendants.

 

 

Upon the parties’ Stipulation to Dismiss (Doc. 26) Plaintiffs’ Claims Without
Prejudice, by and between their counsel of record,
IT IS HEREBY ORDERED that the above-entitled cause is DISMISSED

WITHOUT PREJUDICE, with each party to bear their own costs and attorney’s
Case 1:20-cv-00051-SPW-TJC Document 27 Filed 12/04/20 Page 2 of 2

fees.

IT IS FURTHER ORDERED that all pending Motions are DENIED as
moot.

The Clerk of Court is directed to notify the parties of the making of this Order.

DATED this Sf day of December, 2020.

3 A Letette
SUSAN P. WATTERS
United States District Judge
